



COURT OF APPEAL FOR ONTARIO

CITATION: Ochnik (Trustee) v. Belusa, 2019
    ONCA 785

DATE: 20191002

DOCKET: C66611

Lauwers, Fairburn and Zarnett
    JJ.A.

BETWEEN

Richard
    Ochnik (Trustee) for the Ochnik Family Trust

Plaintiff (Appellant)

and

Claudia Belusa a.k.a. Claudia
    Irma Ochnik

Defendant
    (Respondent)

Matthew
    Tubie, for the appellant

Lindsay
    Woods, for the respondent

Heard: September
    26, 2019

On appeal from the order of Justice Janet Wilson of the Superior
    Court of Justice dated February 15, 2019 with reasons reported at 2019 ONSC
    1155.

REASONS FOR DECISION

[1]

As the parties agree the appeal must be allowed.

[2]

In the circumstances we award no costs. Mr.
    Ochnik is not entitled to costs because he did not prove forgone income, and
    because shortly after counsel was retained the appeal was conceded without any
    additional work.

P.
    Lauwers J.A.

Fairburn
    J.A.

B.
    Zarnett J.A.



